Affirm and Opinion Filed March 31, 2020




                                          In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00610-CV

            VONOCOM, INC. AND IBRAHIM QATTAN, Appellants
                               V.
                ADVOCARE INTERNATIONAL, LP, Appellee

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-02966-2016

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Evans
                           Opinion by Justice Molberg

      Vonocom, Inc. and Ibrahim Qattan appeal the trial court’s order granting

AdvoCare International, LP’s (AdvoCare) motion for partial summary judgment and

dismissing with prejudice their counterclaims for breach of contract and economic

duress/coercion.   For the reasons set forth below, we affirm the trial court’s

judgment.

                                 BACKGROUND
      AdvoCare sells energy, weight-loss, nutrition, and sports performance

products through independent distributors. When Quattan became an independent
distributor for AdvoCare products in January 2013, he entered into a distributor

agreement that, among other things, prohibited the sale of AdvoCare products “in an

unauthorized manner (on Ebay, Craigslist, Amazon or using any other sales method

that is not in accordance with the AdvoCare Policies and Procedures).” Quattan sold

AdvoCare products through Vonocom, a company he established. Appellants do not

dispute that Vonocom sold AdvoCare products on Amazon. 1 On June 28, 2016,

AdvoCare’s counsel, Sean Lemoine, sent Quattan a “cease and desist” letter

regarding appellants’ alleged breaches of the distributor agreement. The cease and

desist letter stated:

           We are aware that you have been illegally selling AdvoCare
           products on Amazon.com (“Amazon”) for several years. You also
           induce AdvoCare representatives to breach their contracts in order
           to obtain product to continue your illicit activities. You must
           immediately cease and desist from this conduct, or AdvoCare will
           be forced to file a lawsuit against you.
           You have twice entered into an agreement to distribute AdvoCare
           products, so you have already agreed to—and violated—
           AdvoCare’s Policies, Procedures, and Compensation Plan. [I
           have] attached your most recent Distributor Agreement, which
           incorporates the Policies and Procedures that were in force when
           you were most recently terminated from AdvoCare (collectively,
           the “Contract”). As you are aware, it is a breach of the Contract
           for an AdvoCare distributor to (1) advertise or sell AdvoCare
           products on auction websites (including, but not limited to,
           Amazon) and (2) supply any other person or entity with AdvoCare




1
 In their first amended rule 13 motion and counterclaims, appellants state, “None of the Defendants other
than Vonocom sold [AdvoCare] products on a website,” and “Vonocom ceased to sell AdvoCare products
over the Amazon website . . . .”
                                                  –2–
products with the knowledge or inference that those products will
be sold in an unauthorized manner.

***

 . . . As of the date of this letter, you offer at least 29 different
AdvoCare products for purchase through the Amazon Account . .
. . In the last several years, however, we have evidence from
Amazon that you have sold millions of dollars of AdvoCare’s
products through this e-commerce site.
We are also aware of your previous violations of AdvoCare’s
agreements. To refresh your memory, you were terminated in
2013 for numerous violations of your Contract. At the time, your
fraudulent conduct resulted only in your termination from
AdvoCare, though such conduct remains legally actionable. It is
clear that AdvoCare’s warning to you has gone unheeded, and you
intend to continue your illicit conduct, increasing your legal
exposure and resultant damages to AdvoCare. Further you intend
to induce yet more AdvoCare representatives to breach their
contracts dragging them into your illegal activities.
We demand you immediately cease and desist your illicit behavior
and not compound your errors by simply attempting to create
additional sham accounts, either through AdvoCare, Amazon, or
any other portal. We would also encourage you not to lead others
into litigation by encouraging them to provide you with AdvoCare
product, or sell products for you. While I am sure the individuals
you have manipulated have no interest in becoming co-defendants
with you, any actions taken by them to further your schemes may
subject them to legal action as co-conspirators.

Because AdvoCare now anticipates litigation against you, you are
advised not to delete, destroy, or manipulate any of your electronic
devices, including, but not limited to, smart phones, laptops,
and/or desktop computers. This also applies to taking such steps
as attempting to clear out your email accounts, whether cloud-
based or associated with your companies YYB Tec-Source, Inc.,
Borders Connection, Inc., Vonocom, Inc., or Community Voice.
You must respond to this letter no later than 5:00 p.m. CST on
Tuesday[,] July 5, 2016. Confirm to us that you will discontinue
                                –3–
         all sales of AdvoCare products, and turn over to us all such
         products currently in your possession. You are advised that
         AdvoCare will also seek its attorneys’ fees, should it be forced to
         correct your behavior through litigation.

      Appellants’ counsel, Chris Wynne, acknowledged receipt of the cease and

desist letter in a July 1, 2016 email to Lemoine. A series of emails between Wynne

and Lemoine ensued. On July 5, Wynne advised Lemoine that Vonocom and

Quattan, among other related entities:

         . . . have ceased selling Advocare [sic] products on Amazon if they
         have done so in the past. They also have no intention to sell any
         Advocare product in the future. Finally, there should be no
         Advocare product on their Amazon store(s) as of now.
         Please confirm receipt or let me know if you need anything else to
         settle this matter. If not, please send me a settlement agreement.
(Emphasis added.) On July 5, Lemoine responded in two sentences, “What about

who he bought it from? Not good enough for him to stop selling.” The following

day, Wynne expressed his client was “amenable to a settlement to save costs” and

he expressly proposed an offer of settlement:

         Let me clarify that my client is amenable to a settlement to save
         costs. . . . [T]he offer to settle this matter is that my client will
         agree to not sell any Advocare product in the future. This offer
         expires on Monday July 11, 2016 5PM [sic] Central.
In counsels’ email correspondence from July 1 through July 5, only Wynne

mentioned the possibility of a “settlement.” On July 7, Lemoine put the brakes on

Wynne’s attempt to characterize the parties’ previous emails as settlement

discussions, clarifying:

                                         –4–
              We are obviously not on the same page. AdvoCare has authorized
              us to file suit against Mr. Qattan and Vonoco[m], [and others]. If
              he is not willing to disclose every AdvoCare representative he and
              his entities are buying product from then there is no chance for a
              settlement. We will either get the information in discovery or Mr.
              Qattan and his entities can give it to us voluntarily and try to work
              out a settlement. You have until noon, July 11, 2016, to start
              disclosing who you are buying the AdvoCare product from.

On July 11, 2016, Wynne stipulated two agreements his client would be willing

make “to settle this matter”:

              [M]y client is not currently selling Advocare products on Amazon
              and will agree to not selling Advocare products in the future to
              settle this matter. My client will also be glad to agree to
              discourage Advocare distributors from selling on Amazon should
              they approach my client in the future.

          On July 12, 2016, AdvoCare filed suit against appellants, among others,

asserting claims for tortious interference with existing contracts, conspiracy, and

money had and received and unjust enrichment. Appellants filed counterclaims

seeking damages on the theories of breach of contract and economic

coercion/duress.2 On September 8, 2017, AdvoCare moved for partial summary

judgment under Texas Rules of Civil Procedure 166a(c) and 166a(i) on both of

appellants’ counterclaims. The trial court granted AdvoCare’s motion and dismissed

appellants’ counterclaims with prejudice without stating the basis therefor, on May

21, 2018. On May 15, 2019, AdvoCare gave notice of nonsuit without prejudice of




2
    Appellants’ filed their first amended rule 13 motion and counterclaims on October 14, 2016.
                                                     –5–
its remaining claims, which the trial court confirmed by written order dated May 15,

2019. This appeal followed.

                             STANDARD OF REVIEW
      A party may move for a no-evidence summary judgment if there is no

evidence of one or more essential elements of a claim or defense on which an adverse

party would have the burden of proof at trial. TEX. R. CIV. P. 166a(i); Fort Worth

Osteopathic Hosp., Inc. v. Reese, 148 S.W.3d 94, 99 (Tex. 2004); Randall’s Food

Mkts., Inc. v. Johnson, 891 S.W.2d 640, 644 (Tex. 1995).         No-evidence summary

judgment is proper when:

          (a) there is a complete absence of evidence of a vital fact, (b) the
          court is barred by rules of law or of evidence from giving weight
          to the only evidence offered to prove a vital fact, (c) the evidence
          offered to prove a vital fact is no more than a mere scintilla, or (d)
          the evidence conclusively establishes the opposite of the vital fact.

Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013). To defeat a no-

evidence motion, the nonmovant must produce more than a scintilla of probative

evidence raising a genuine issue of material fact as to each challenged element of its

cause of action. Id. If the nonmovant fails to do so, the trial court must grant a no-

evidence summary judgment motion. See TEX. R. CIV. P. 166a(i). “Less than a

scintilla of evidence exists when it is ‘so weak as to do no more than create a mere

surmise or suspicion’ of a fact.” King Ranch, Inc. v. Chapman, 118 S.W.3d 742,

751 (Tex. 2003) (quoting Kindred v. Con/Chem., Inc., 650 S.W.2d 61, 63 (Tex.

1983)).
                                           –6–
      To prevail on a traditional motion for summary judgment, a movant must

conclusively establish there is no genuine issue of material fact and, therefore, the

movant is entitled to judgment as a matter of law. TEX. R. CIV. P. 166a(c). A matter

is conclusively established if ordinary minds cannot differ as to the conclusion to be

drawn from the evidence. Triton Oil & Gas Corp. v. Marine Contractors & Supply,

Inc., 644 S.W.2d 443, 446 (Tex. 1982). If the movant establishes its right to

judgment as a matter of law, then the burden shifts to the nonmovant to either present

evidence raising a genuine issue of material fact by producing more than a scintilla

of evidence regarding the challenged element, or conclusively prove all elements of

an affirmative defense. Neely v. Wilson, 418 S.W.3d 52, 59 (Tex. 2013); M.D.

Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22, 23 (Tex. 2000). More

than a scintilla of evidence exists when reasonable and fair-minded jurors could

differ in their conclusions in light of all of the summary judgment evidence.

Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007).

      When, as here, a party moves for both a traditional summary judgment under

rule 166a(c) and a no-evidence summary judgment under rule 166a(i), we generally

first review the trial court’s summary judgment under the standards of rule 166a(i).

First United Pentecostal Church of Beaumont, d/b/a the Anchor of Beaumont v.

Parker, 514 S.W.3d 214, 219 (Tex. 2017) (when party moves for both traditional

and no-evidence summary judgments, reviewing court first considers no-evidence

motion); Ford Motor Co. v. Ridgeway, 135 S.W.3d 598, 600 (Tex. 2004). If the
                                         –7–
nonmovant fails to meet its burden under the no-evidence standard, there is no need

to address the traditional motion, as it necessarily fails. Merriman v. XTO Energy,

Inc., 407 S.W.3d 244, 248 (Tex. 2013). Any claims that survive the no-evidence

review then undergo review under the traditional standard. Parker, 514 S.W.3d at

219–20.

      When a trial court’s order granting summary judgment does not specify the

grounds relied upon, the reviewing court must affirm if any of the summary

judgment grounds are meritorious. FM Props. Operating Co. v. City of Austin, 22
S.W.3d 868, 872–73 (Tex. 2000); Celanese Corp. v. McGlory, No. 05-16-00048-

CV, 2017 WL 2118783, at *3 (Tex. App.—Dallas May 16, 2017, no pet.) (mem.

op.). A corollary to this principle is that an appellant seeking reversal must challenge

every ground upon which summary judgment could have been granted, and if the

appellant fails to do so, the reviewing court must affirm the judgment based on the

unchallenged ground and need not address the merits of the challenged grounds.

Wesby v. Act Pipe & Supply, Inc., 199 S.W.3d 614, 617 (Tex. App.—Dallas 2006,

no pet.); Krueger v. Atascosa County, 155 S.W.3d 614, 621 (Tex. App.—San

Antonio 2004, no pet.); see also Vidaurri v. Harris, No. 04-16-00453-CV, 2017 WL
2457079, at *1 (Tex. App.—San Antonio June 7, 2017, no pet.) (mem. op.) (error is

waived if appellant fails to specifically challenge every possible summary judgment

ground).


                                          –8–
      We review a trial court’s summary judgment de novo. Mann Frankfort Stein

& Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848 (Tex. 2009). We review the

evidence presented in the light most favorable to the nonmovant, crediting favorable

evidence if reasonable jurors could, and disregarding contrary evidence unless

reasonable jurors could not. Fielding, 289 S.W.3d at 848; Merriman, 407 S.W.3d

at 248.

                                      ANALYSIS
             The Trial Court Properly Granted Summary Judgment on
                  Appellants’ Breach of Contract Counterclaim

      In their first issue, appellants contend the trial court erred by dismissing their

counterclaim for breach of contract. Appellants argue the cease and desist letter

“offers not to file a lawsuit if [they] cease their ‘illicit activities,” and “then states

only three (3) conditions to avoid being sued in the final paragraph as follows: You

must respond to this letter no later than 5:00 p.m. CST on Tuesday, July 5, 2016.

Confirm to us that you will discontinue all sales of AdvoCare products and turn over

to us all such products currently in your possession.” Appellants assert they “met

all three conditions.” In response, AdvoCare contends the cease and desist letter

was not a contract that could form the basis for a breach of contract claim.

      To prevail on a breach of contract claim, the claimant must prove: (1) the

existence of a valid contract, (2) performance by the claimant, (3) breach of the

contract by the respondent, and (4) damages sustained as a result of the breach.


                                           –9–
Sharifi v. Steen Automotive, LLC, 370 S.W.3d 126, 140 (Tex. App.—Dallas 2012,

no pet.). A legally enforceable contract is formed by an offer, an acceptance, a

meeting of the minds, an expression of the terms with sufficient certainty leaving no

doubt as to the parties’ intentions, and consideration. Angelou v. African Overseas

Union, 33 S.W.3d 269, 278 (Tex. App.—Houston [14th Dist.] 2000, no pet.). The

offer must be accepted in strict compliance with its terms, and each party must

communicate its consent to the terms of the agreement. Id. The parties must execute

and deliver the contract with the intent that it be mutual and binding. Id.

        In its motion for summary judgment, AdvoCare argued appellants had no

evidence to support the following elements of their breach of contract counterclaim:

offer, acceptance, a meeting of the minds, and damages.3 With respect to the meeting

of the minds element, AdvoCare argued:

           In order for a contract to be formed, the minds of the parties must
           meet with respect to the subject matter of the agreement and all its
           essential terms. “The parties must assent to the same thing in the
           same sense at the same time.” As is amply shown through the
           discussion below regarding [appellants’] claim for “economic
           coercion,” the Parties had very different understandings of the
           purpose of the [cease and desist letter]. Clearly the Parties cannot



3
 Specifically, AdvoCare argued there was no offer because the cease and desist letter did not promise not
to sue or relinquish the right to sue; even if AdvoCare made an offer, appellants did not accept—or comply
with the strict terms of the alleged offer—because they did not return any AdvoCare products in their
possession and the summary judgment evidence did not show there were no products to return; even if
AdvoCare made an offer, appellants “did not accept an offer; at most, they made a counteroffer that was
rejected”; there was no meeting of the minds “as to the terms of any alleged agreement, let alone whether
there was an agreement intended by the [cease and desist] letter, at all”; and appellants could not establish
damages.
                                                   –10–
             be said to have assented to “the same thing in the same sense at
             the same time.”

(Internal citations omitted.)

          The trial court did not identify the basis for the summary judgment on

appellants’ breach of contract counterclaim. Therefore, we must affirm if any of the

grounds are meritorious,4 or if appellants failed to challenge any ground asserted by

AdvoCare.5

          Here, neither appellants’ summary judgment response nor their brief on

appeal addressed AdvoCare’s argument there was no contract because there was no

meeting of the minds. Appellants did not point to any evidence raising a fact issue

on whether there was a meeting of the minds sufficient to form the basis of a

contract.6 Because appellants do not address the meeting of the minds ground in

their brief on appeal, we must affirm the summary judgment under Malooly Bros.,

Inc. v. Napier, 461 S.W.2d 119, 121 (Tex. 1970). Even if appellants had addressed

this ground on appeal, their response to AdvoCare’s motion for summary judgment

did not address AdvoCare’s assertions there was no evidence of a meeting of the

minds and, therefore, no contract, and we must conclude summary judgment on their

breach of contract counterclaim was supported by at least one ground asserted by



4
    FM Props. Operating Co., 22 S.W.3d at 872–73.
5
    Wesby, 199 S.W.3d at 617.
6
 To the contrary, counsels’ emails on July 1, 5, 6, 7 and 11, 2016, established there was no meeting of the
minds as to what the terms of any hypothetical settlement would be.
                                                    –11–
AdvoCare in its motion for summary judgment. See Plotkin v. Joekel, 304 S.W.3d
455, 477 (Tex. App.—Houston [1st Dist.] 2009, no pet.) (trial court did not err by

granting summary judgment on any implied breach of contract claim when

appellant’s response to summary judgment motion did not address three summary

judgment grounds, including no evidence of meeting of the minds). Accordingly,

we conclude the trial court did not err in rendering summary judgment on appellants’

breach of contract counterclaim. Because the meeting of the minds element is

dispositive, we need not address AdvoCare’s other arguments that the trial court’s

summary judgment was proper.

        We resolve appellants’ first issue against them.

                The Trial Court Properly Granted Summary Judgment on
                 Appellants’ Economic Coercion/Duress Counterclaim

        In their second issue, appellants contend the trial court erred by dismissing

their counterclaim for economic coercion/duress.7 According to appellants, the

cease and desist letter “made threats of criminal prosecution . . . to coerce [them] to

shut down their business.” AdvoCare responds, as it argued in its motion for

summary judgment, that economic duress is an affirmative defense and not a claim

upon which appellants can request affirmative relief in this case; and the cease and

desist letter only threatened the filing of a civil lawsuit, which, as a matter of law,


7
  Appellants’ first amended rule 13 motion and counterclaims asserts a claim for “economic
coercion/duress.” In this opinion, we refer to this counterclaim as one for “duress” or “economic duress.”


                                                  –12–
does not constitute economic duress. We conclude the cease and desist letter did not

threaten criminal prosecution and appellants’ duress claim fails as a matter of law.8

        Economic duress occurs when one party takes unjust advantage of the other

party’s economic necessity or distress to coerce the other party into making an

agreement, by threatening to do something he has no legal right to do. Simpson v.

MBank Dallas, 724 S.W.2d 102, 109 (Tex. App.—Dallas 1987, writ ref’d n.r.e.); see

also King v. Bishop, 879 S.W.2d 222, 224 (Tex. App.—Houston [14th Dist.] 1994,

no pet.). Generally, economic duress is a defense to the enforcement of a contract.

Leibovitz v. Sequoia Real Estate Holdings, L.P., 465 S.W.3d 331, 349 (Tex. App.—

Dallas 2015, no pet.); Schuhardt Consulting Profit Sharing Plan v. Double Knobs

Mountain Ranch, Inc., 468 S.W.3d 557, 578 (Tex. App.—San Antonio 2014, pet.

denied) (“Economic duress occurs when one party takes unjust advantage of the

other party’s economic necessity or distress to coerce the other party into making an

agreement.”). Assuming, without concluding, that duress constitutes an independent

cause of action, its elements require proof that: (1) a party threatened to do

something it has no legal right to do; (2) the threatened action was imminent and of

such a character as to destroy the opposing party’s free agency without present

means of protection; and (3) the threatened action overcame the opposing party’s

free will and caused it to do something which it would not otherwise have done and


8
 Because we conclude AdvoCare’s cease and desist letter only threatened the filing of a civil suit and not
criminal prosecution, we need not address AdvoCare’s first argument.
                                                  –13–
which it was not legally bound to do. Simpson, 724 S.W.2d at 109; see also Richard

D. Davis, LLP v. Sky Lakes Flyers Found., No. 14-17-00372-CV, 2019 WL
1030156, at *7 (Tex. App.—Houston [14th Dist.] Mar. 5, 2019, pet. denied) (mem.

op.) (citing In re Frank Motor Co., 361 S.W.3d 628, 632 (Tex. 2012) (orig.

proceeding)); ABB Kraftwerke Aktiengesellschaft v. Brownsville Barge & Crane,

Inc., 115 S.W.3d 287, 294 (Tex. App.—Corpus Christi-Edinburg 2003, pet. denied);

Brown v. Cain Chem., Inc., 837 S.W.2d 239, 244 (Tex. App.—Houston [1st Dist.]

1992, writ denied); Herndon v. First Nat’l Bank of Trulia, 802 S.W.2d 396, 399–

400 (Tex. App.—Amarillo 1991, writ denied).

      Texas courts long have recognized duress can arise from threats of criminal

prosecution. Sims v. Jones, 611 S.W.2d 461, 462 (Tex. App.—Dallas 1980, no pet.);

see also Weinburg v. Baharav, 553 S.W.3d 131, 134 (Tex. App.—Houston [14th

Dist.] 2018, no pet.). However, the threat to institute a civil suit or even the actual

institution of a civil lawsuit does not constitute duress, as a matter of law, even if the

threatened party does not have the financial wherewithal to defend against the suit.

Cont’l Cas. Co. v. Huizar, 740 S.W.2d 429, 430 (Tex. 1987); see also Wright v.

Sydow, 173 S.W.3d 534, 544 (Tex. App.—Houston [14th Dist.] 2004, pet. denied);

McMahan v. Greenwood, 108 S.W.3d 467, 482 (Tex. App.—Houston [14th Dist.]

2003, pet. denied). Furthermore, economic duress may be claimed only when the

opposing party was responsible for the claimant’s financial distress. Deer Creek

Ltd. v. N. Am. Mortg. Co., 792 S.W.2d 198, 203 (Tex. App.—Dallas 1990, no pet.).
                                          –14–
Whether conduct constitutes duress is a question of law, but whether duress exists

in a particular situation generally is a question of fact dependent upon the

circumstances surrounding the situation. Leibovitz v. Sequoia Real Estate Holdings,

L.P., 465 S.W.3d 331, 349 (Tex. App.—Dallas 2015, no pet.).

       Here, appellants failed to meet their burden to present summary judgment

evidence raising a fact issue on the first element of economic duress, i.e., that

AdvoCare made a threat to do something it had no legal right to do. Recognizing

that a threat to file a civil suit does not constitute duress, appellants purport to satisfy

this essential element by claiming AdvoCare’s cease and desist letter threatened

“criminal prosecution” unless appellants “shut down their business.”9 The cease and

desist letter, however, did not threaten or even mention criminal prosecution. Nor

did it suggest AdvoCare was considering pressing criminal charges against Qattan.

Rather, it alerted Qattan that AdvoCare “anticipate[d] litigation” to recover damages

for breach of contract and “violations of AdvoCare’s agreements,” as well as his

“induce[ment]” of other “AdvoCare representatives to breach their contracts

dragging them into [Qattan’s] illegal activities,” all of which are civil claims.

       The letter described Qattan’s conduct in breach of the “Distributor

Agreement” and related “Policies, Procedures, and Compensation Plan,” including

selling “millions of dollars of AdvoCare’s products” on Amazon and currently


9
 AdvoCare’s request that Qattan turn over any AdvoCare products in his possession is not a threat that
AdvoCare will do something; it is a request for Qattan to do something.
                                                –15–
offering “at least 29 different AdvoCare products” for sale on Amazon. AdvoCare

reminded Qattan he was “terminated in 2013 for numerous violations of [his]

Contract,” and that while his “fraudulent conduct resulted only in [his] termination

from AdvoCare,” such conduct “remains legally actionable.” AdvoCare further

“encourage[d Qattan] not to lead others into litigation by encouraging them to

provide you with AdvoCare product, or sell products for you.” The letter concluded

by demanding that Qattan discontinue all sales of AdvoCare products and return any

products in his possession, and advising him “AdvoCare will also seek its attorneys’

fees, should it be forced to correct your behavior through litigation.”

       Evaluating the statement, “You must immediately cease and desist from this

conduct, or AdvoCare will be forced to file a lawsuit against you,” in the context of

the entire letter, it is clear the letter did not threaten criminal prosecution, but advised

Qattan of its intent to seek a civil remedy for Qattan’s alleged continuing breaches

of the distributor agreement. Nowhere did the letter threaten appellants with

criminal prosecution. Rather, it repeatedly referred to the policies and procedures in

Qattan’s distributor agreement with AdvoCare, Qattan’s multiple alleged breaches

of the agreement, and his inducement of other AdvoCare representatives to “breach

their contracts.”

       We conclude AdvoCare did not threaten criminal prosecution in the cease and

desist letter. Viewed in the light most favorable to appellants, the evidence is not

sufficient to raise a material issue of fact on whether AdvoCare threatened to do
                                           –16–
something it had no legal right to do. Accordingly, we conclude that, as a matter of

law, appellants failed to raise a fact issue on the first element of economic duress,

and the trial court properly granted summary judgment on their economic duress

counterclaim.

      We resolve appellants’ second issue against them.

                                     Damages

      Because we conclude the trial court properly granted summary judgment in

favor of AdvoCare on appellants’ breach of contract and economic duress claims,

we need not address appellants’ third issue regarding the calculation of their claim

for damages.

      We affirm the trial court’s judgment.




                                           /Ken Molberg//
                                           KEN MOLBERG
                                           JUSTICE



      190610f.p05




                                        –17–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

VONOCOM, INC. AND IBRAHIM                        On Appeal from the 429th Judicial
QATTAN,           Appellants                     District Court, Collin County, Texas
                                                 Trial Court Cause No. 429-02966-
No. 05-19-00610-CV                   V.          2016.
                                                 Opinion delivered by Justice Molberg.
ADVOCARE          INTERNATIONAL,                 Justices    Reichek     and    Evans
LP, Appellee                                     participating.


       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.


      It is ORDERED that appellee ADVOCARE INTERNATIONAL, LP recover
its costs of this appeal from appellants VONOCOM, INC. AND IBRAHIM
QATTAN.



Judgment entered this 31st day of March, 2020.




                                          –18–